Citation Nr: 1309895	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-49 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran had active military service from September 1967 to April 1969.  The Veteran is in receipt of the Purple Heart, the Combat Infantryman's Badge, and the Vietnam Campaign Medal.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left ear hearing loss was incurred in service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service connection for left ear hearing loss, because the claim is granted, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

With respect to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

On the Report of Medical Examination in December 1966 at pre-induction, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
45 (55)
45 (55)
 
45 (50)
LEFT
0
-10
-10
 
5

*Because service department records prior to October 31, 1967, used American Standards Association (ASA) units, they must be converted to the current International Standards Organization (ISO) units.  These are the numbers indicated in parentheses.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the measurement at 4000 Hertz.

The summary of defects and diagnoses indicates that the Veteran had hearing loss.  According to his PULHES profile, the Veteran's "hearing and ears" were assigned a "2."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition).  On the Report of Medical History completed by the Veteran in conjunction with his pre-induction examination, however, he denied ever having ear trouble and hearing loss.

On the Report of Medical Examination in April 1969 at separation from service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
 
0
LEFT
0
0
0
 
5

On the Report of Medical History completed by the Veteran in conjunction with his separation examination, he denied ever having ear trouble and hearing loss.

The Veteran's separation records also note that the Veteran was wounded in the head in Vietnam in August 1968 with no complications.  At the VA examination conducted in October 1969, the examiner noted slight impairment of hearing in the right ear and also that the Veteran could hear normal conversation well.  At the special VA neurological examination in October 1969, the Veteran reported that a bullet went through his steel helmet on the right side and creased the skin over the right side of his head and he was temporarily unconscious and also sustained a contusion over the right eyebrow.  The Veteran related that he was hospitalized for 2 or 3 days for observation at the 12th Evac Hospital.  The examiner noted that "[f]rom a neurological standpoint this veteran gives no history of any skull fracture or any prolonged unconsciousness."  

A June 2007 VA audiological examination was conducted.  The Veteran reported combat noise exposure during service without hearing protection.  He also reported post-service noise exposure with hearing protection and no recreational noise exposure.  The examiner concluded that the hearing impairment was not caused by noise exposure in the Army.  The examiner did not provide a supporting rationale, other than to note that the separation examination showed normal hearing.  A January 2012 reached the same conclusion, but noted that the Veteran reported onset of hearing loss approximately 15 years prior.  

However, an October 2010 VA treatment record indicated the Veteran reported hearing loss of more than 47 years.  The examiner reviewed the 2007 audiogram and took a full history from the Veteran.  The examiner then provide the opinion that the audiograms showed a noise induced hearing loss configuration consistent with prior results and a history of loud noise exposure.  

The Board finds that the evidence of record supports a finding of service connection for left ear hearing loss.  First, there is a current disability as the evidence of record demonstrates a diagnosis of left ear hearing loss.  See 38 C.F.R. §§ 3.303(a), 3.385; Shedden, 381 F.3d at 1167.  Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible testimony of combat noise exposure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Finally, the evidence of record demonstrates a relationship between noise exposure and the currently diagnosed left ear hearing loss.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Although two VA examiners provided negative nexus opinions, they relieved on the normal hearing at service separation.  But hearing loss need not be shown on separation.  Additionally, the 2012 examiner relied on erroneous facts, that the Veteran noticed hearing loss 15 years prior, rather than almost 50 years prior.  Thus, the probative value of both opinions is diminished.  Likewise, the 2010 VA treatment record does not specifically address the presence of post-service noise exposure, and the probative value is thus diminished.  Therefore, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's bilateral hearing loss is related to his military service, and accordingly, the Board must resolve this issue in favor of the Veteran. 


ORDER

Service connection for left ear hearing loss is granted subject, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

The Veteran seeks service connection for right ear hearing loss.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only conditions that are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  Here, the Veteran's service entrance examination report, noted right ear hearing loss.  Since this condition was noted upon his enlistment examination, the presumption soundness does not apply.  38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease is considered aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

This presumption of aggravation is only applicable where the preservice disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Clear and unmistakable evidence is required to rebut the presumption.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

On the Report of Medical Examination in December 1966 at pre-induction, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
45 (55)
45 (55)
 
45 (50)
LEFT
0
-10
-10
 
5

*Since service department records prior to October 31, 1967, used American Standards Association (ASA) units, they in turn have to be converted to the current International Standards Organization (ISO) units, and these are the numbers indicated in parentheses.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA measurement at 4000 Hertz.

The summary of defects and diagnoses indicates that the Veteran had right ear hearing loss.  According to his PULHES profile, the Veteran's "hearing and ears" were assigned a "2."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition).  On the Report of Medical History completed by the Veteran in conjunction with his pre-induction examination, however, he denied ever having ear trouble and hearing loss.

On the Report of Medical Examination in April 1969 at separation from service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
 
0
LEFT
0
0
0
 
5

On the Report of Medical History completed by the Veteran in conjunction with his separation examination, he denied ever having ear trouble and hearing loss.

The Veteran's separation records also note that the Veteran was wounded in the head in Vietnam in August 1968 with no complications.  At the VA examination conducted in October 1969, the examiner noted slight impairment of hearing in the right ear and also that the Veteran could hear normal conversation well.  At the special VA neurological examination in October 1969, the Veteran reported that a bullet went through his steel helmet on the right side and creased the skin over the right side of his head and he was temporarily unconscious and also sustained a contusion over the right eyebrow.  The Veteran related that he was hospitalized for 2 or 3 days for observation at the 12th Evac Hospital.  The examiner noted that "[f]rom a neurological standpoint this veteran gives no history of any skull fracture or any prolonged unconsciousness."  

Because a preexisting right ear hearing loss disability is shown at active duty service entrance, the Veteran is not entitled to the presumption of soundness for his right ear hearing acuity, and the pivotal issue with respect to the right ear becomes whether preexisting right ear hearing loss was aggravated by service. 

The Veteran has undergone two additional VA examinations in June 2007 and January 2012.  Neither examiner discussed the October 1969 VA examination indicating slight hearing loss on the right.  Thus, it is the Board's opinion that the Veteran should be provided an additional opportunity to report for an additional VA audiological examination.

In addition, the Board notes that in December 2007, the Veteran indicated that since the July 2007 rating decision, he had had a hearing test at Danville VAMC.  Of record are VA treatment records dated in October 2010 and November 2010 from the Danville VAMC.  While the case is in remand status, all records pertinent to hearing loss from July 2007 to the present should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, along with any records from Danville VAMC from July 2007 to the present with respect to hearing loss, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right ear hearing loss.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ear hearing loss, which preexisted service, was permanently aggravated by service, to include as due to the in-service head wound and combat noise exposure.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


